Citation Nr: 1440832	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

5.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the above issues.  The Veteran timely appealed the above issues.

The Veteran and his spouse testified at a Board hearing in November 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in May 2012, when the above issues were remanded for further development.  The case has been returned to the Board at this time for further appellate review.  

The issues of service connection for lumbar spine, cervical spine, residuals of a TBI, and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

By resolving all doubt in his favor, the evidence demonstrates that the Veteran's tinnitus began during military service and has been continuous since that time.


CONCLUSION OF LAW

By resolving doubt in his favor, the criteria establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Regarding the first element of service connection, the Board concedes that the Veteran has a current diagnosis of tinnitus.  

Likewise, the Veteran has averred that he was exposed to loud noise without hearing protection as a result of his service as an artillery man.  The Board concedes that the Veteran had acoustic trauma as a result of his military service as a field artillery man, as noted on his DD Form 214 military occupational specialty (MOS).  See 38 U.S.C.A. § 1154(a) (West 2002).  Thus, the Board also concedes that the second element of service connection has been met in this case.  

On appeal, the Veteran has alleged that his tinnitus was caused by "the explosion of artillery simulation" during service; "the tinnitus originated with the explosion and has gradually gotten worse to the point [of having] a hard time sleeping."  In his November 2011 hearing, the Veteran testified that his tinnitus began when he "just got out of the service."  He later clarified that he thought it began a little bit prior to leaving service.  He also testified that he did not know what tinnitus was, and that he only understood that he had ringing in his ears.

A review of the Veteran's service treatment records does not document any evidence of tinnitus.  Likewise, the Veteran's VA treatment records do not disclose any complaints or treatment of tinnitus.  His private audiological examination from June 2006 also does not disclose any tinnitus complaints.

The Veteran underwent a VA examination in April 2008, at which time it was noted that he had bilateral tinnitus that was constant; it was described as a "ringing/hissing that fluctuates from moderately-loud to loud."  He stated that he ignores it.  He reported its onset in the 1980s.  The examiner noted that he reviewed the claims file and the Veteran had a history of loud noise exposure during his military service.  "However, he reported . . . first noticing his tinnitus in the 1980s, which is about 20 years after his discharge from the military.  Therefore, it is the opinion of this examiner that [the Veteran]'s current . . . tinnitus [is] not likely due to military loud noise exposure."

Based on the foregoing evidence, the Board finds that service connection for tinnitus is warranted.  Although it appears that the Veteran has given somewhat inconsistent statements with regards to the onset of his tinnitus, he has also indicated in his hearing that he never understood what "tinnitus" was.  The Veteran has additionally otherwise testified fairly consistently that his tinnitus/ringing in his ears began during or shortly after discharge from service, and has gradually gotten worse over time.  The Board finds that those reports are extremely competent and credible, and are highly probative in this case.

By resolving all doubt in the Veteran's favor, the Board finds that the evidence demonstrates that his tinnitus began during military service and has been continuous since that time.  Accordingly, service connection for tinnitus is warranted.  See 38 C.F.R. §§ 3.102, 3.303(d).  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Regarding the Veteran's psychiatric disorder claim, in the previous May 2012 remand, the Board instructed that a "comprehensive psychiatric examination" be provided to the Veteran.  On remand, however, the AOJ obtained solely an addendum opinion by an examiner who merely examined the claims file but did not examine the Veteran.  The Board finds this addendum opinion is inadequate, and that it does not substantially comply with the Board's request for a comprehensive examination.  A remand is necessary in order to obtain a VA examination that adequately addresses the nature of the Veteran's psychiatric disorder and whether such is related to military service.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.).

Regarding the Veteran's spinal and TBI claims, the Veteran has stated that the incident in which he suffered burns to his face resulted in head and spinal injuries as well.  On remand, VA obtained service treatment records that document the Veteran had an incident in September 1962 of first and second degree burns of the face.  In light of the corroboration that such an incident occurred, the Board finds that a VA examination is required for those claimed disorders.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  

At this time, however, the Veteran's service treatment and personnel records do not demonstrate any evidence that a motor vehicle accident occurred in service, or that he bumped his head on a bulkhead in an incident aboard a vessel that was filling with water.  Because those two stressors/events remain uncorroborated by the record at this time, the Board requests that the examiners not discuss those alleged incidents as part of their requested opinions.

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Palo Alto and Livermore VA Medical Centers, or any other VA medical facility that may have treated the Veteran, but have not been associated with the claims file and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his residuals of TBI, psychiatric and lumbar and cervical spine disorders, which is not already of record, to include any chiropractic and psychiatric treatment he may have received.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  

The examiner should specifically determine if the Veteran suffers from PTSD under the DSM-IV as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for a diagnosis are not met.

If PTSD is diagnosed, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that it began in or is otherwise related to military service, to include the corroborated September 1962 burn incident, as well as the Veteran's service along the Czechoslovakian border during the Cold War and any fear of hostile military activity as a result of such service.  

For each psychiatric disorder found other than PTSD, specifically including any anxiety and depressive disorders, the examiner should provide an opinion regarding whether each disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the September 1962 burn incident, as well as the Veteran's service along the Czechoslovakian border during the Cold War and any fear of hostile military activity as a result of such service.  

Moreover, the examiner should specifically discuss the notation of "chronic anxiety" on the Veteran's separation report of medical history.  

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals of a traumatic brain injury.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination and testing, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current residuals of a traumatic brain injury.  The examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his claimed TBI.

For any residual of traumatic brain injury found, the examiner should then opine whether it is at least as likely as not (50 percent or greater probability) related to military service, to include September 1962 burn incident and any head injury as a result thereof.  

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA orthopedic examination to determine whether his lumbar and cervical spine disorders are related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify lumbar and/or cervical spine disorders found, to include any arthritic conditions.

The examiner should then opine as to whether the Veteran's lumbar and/or cervical spine disorders are at least as likely as not (50 percent or greater probability) due to military service, to include the September 1962 burn incident and any spinal injuries as a result thereof.  

The examiner should specifically address the Veteran's contentions that he injured his lumbar and cervical spine disorder during an artillery explosion wherein he sustained burns to his face, noted in the service treatment records as occurring in September 1962.  

The examiner should additionally address the noted April 1962 complaints of lumbar spine pain, as well as the normal x-ray from that time.  The examiner should additionally address the Veteran's normal lumbar and cervical spine examinations on separation from service.  

The examiner should also specifically address the Veteran's lay statements regarding onset of symptomatology, and any symptomatology since discharge from service.  

If any of the above orthopedic disorders is found to be service related, the examiner should also opine whether any nonservice-related disorder noted above was at least as likely as not caused by or the result of his service-related disability.  The examiner should also opine whether such nonservice-related disorders have been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-related disability.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for residuals of a TBI, lumbar spine, cervical spine, and psychiatric disorders, to include PTSD, anxiety and depression.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


